EXHIBIT 8
                           ALABAMA
                           DEPARTMENT OF FORENSIC SCIENCES
                                     2026 Valleydale Road                 Telephone (205) 982-9292
                                    Hoover, AL 35244-2095                 Facsimile (205) 403-2025




                                             TOXICOLOGICAL ANALYSIS REPORT



      Eugene L. Hart, MD                                                              ADFS Case Number             17ME01343
      Alabama Department of Forensic Sciences                                        Agency Case Number
      P. O. Box 7925 Crichton Station                                                          Case Date           05/13/2017
                                                                                         Date Completed            07/18/2017
      2451 Fillingim Street                                                                    Report ID            120055385
      Mobile, AL 36670-7925

      Subject Victor, Jonathan David
Evidence analyzed (Including sub-items)
Item       Specimen                 Analyte                                        Result                      Method(s)                    Notes

1J1-1J2      Blood, cardiac              Ibuprofen                                  P                          GC/MS                        45
1J1-1J2      Blood, cardiac              Ketamine                                   P                          GC/MS                        45
1J1-1J2      Blood, cardiac              Norketamine                                P                          GC/MS

1J3          Blood, cardiac                                                         NA

1J4          Vitreous humor                                                         NA

1K1          Blood, hospital             Ethanol                                    Negative                   HS/GC
1K1          Blood, hospital             Other drugs                                ND                         EIA

Footnotes

NA -         Not analyzed/Not applicable
ND -         None detected
P-           Present but not quantified
45 -         As of the date of this report, quantitative analysis for this analyte is not available from this laboratory. Should
             quantitative analysis be required, please contact the laboratory.
Comments

Evidence was received in sealed plastic bags.

Remaining evidence will be disposed 24 months from the date of this report unless storage space becomes limited or
alternate arrangements are made prior thereto.




                                     ONE DEPARTMENT • ONE GOAL • EXCELLENCE                                       Customer Satisfaction
                                                ASCLD/LAB Accredited Laboratory System                           Surveys are available at
                                                       Legacy Program 2003-2013
                                                                                                                 www.adfs.alabama.gov
                                                   International Program 2013-Present


                                                                                                                        Page 1 of 2
ADFS Case Number 17ME01343
TOXICOLOGICAL ANALYSIS REPORT
Report ID 120055385




                                07/10/2017
   Kristen Ellis
   Forensic Scientist




                                             Page 2 of 2
